Citation Nr: 1311161	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  11-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial, compensable rating for epididymitis (claimed as loss of testicle). 

2.  Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran had active duty from June 1953 to May 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO granted the Veteran's claim for service connection of epididymitis but assigned a noncompensable rating.  The Veteran filed a notice of disagreement (NOD) in March 2010, and the RO issued a statement of the case (SOC) in February 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2011.

Because one of the issues on appeal involves a disagreement with the initial rating assigned following the award of service connection for epididymitis, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Veteran submitted service treatment records following the issuance of the Statement of the Case.  A review of the records reveals that they are duplicative of service treatment records already in the file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In March 2013, this  appeal was advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

The Board's decision on the claim involving evaluation of epididymitis is set forth below.  The issue of entitlement to service connection for erectile dysfunction is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Since the April 30, 2009 effective date of the award of service connection, the only credible, identified residual of the Veteran's epididymitis is an atrophied left testicle; there is no evidence of removal or atrophy of the right testicle, or any associated voiding dysfunction, renal dysfunction, or recurring urinary infection.

3.  The schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal,


CONCLUSION OF LAW

The criteria for an initial, compensable rating for epididymitis are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Codes 7508, 7509, 7523, 7524,7525, 7529, 7532 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the initial claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

After the award of service connection, and the Veteran's disagreement with the initial rating assigned, the February 2011 SOC set forth the criteria for ratings for disabilities of the genitourinary system (the timing and form of which suffices, in part, for Dingess/Hartman). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the report of an October 2009 VA examination.  Notably, the VA treatment records are only dated in 2006, however, they were requested and printed at the time of the filing of the claim, in August 2009.  Thus, all pertinent VA treatment records have been obtained.  Also of record and considered in connection with the appeal are various statements provided by the Veteran.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system revealed documents duplicative of those found in the paper file.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Board finds that the October 2009 VA examination is adequate to decide the issue of entitlement to a higher initial rating for epididymitis as it was predicated on an interview with the Veteran and physical examination.  The opinion proffered supported a grant of service connection and considered the Veteran's symptoms and complaints.  The Board acknowledges that the October 2009 VA examiner did not indicate, in the report, whether the claims file was reviewed; however, even if not, such would not be a fatal flaw. The probative value of a medical opinion is based upon whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the relevant issue is whether the Veteran has residuals of epididymitis for which an initial compensable rating may be granted.  The VA examiner conducted a thorough examination and reviewed the Veteran's symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) .

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.527, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).

II.  Evaluation of Epididymitis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

Historically, the Veteran was granted service connection for epididymitis in a March 2010 rating decision.  An initial 0 percent (noncompensable) rating was assigned, effective April 30, 2009, the date of the claim.  The Veteran's disability has been evaluated under Diagnostic Codes 7523-7525, indicating that it has been rated by analogy to other genitourinary disabilities in the rating schedule.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2012).  Here, Code 7525 was used to identify the basis for the evaluation.  Code 7525 is used to rate chronic epididymo-orchitis, chronic only, and instructs that the disability should be rated as urinary tract infection.   

Under 38 C.F.R. § 4.115a, urinary tract infections requiring long-term drug therapy, 1-2 hospitalizations a year and/or requiring intermittent intensive management is rated 10 percent disabling; a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management is rated 30 percent disabling; infections resulting in poor renal function are to be rated as renal dysfunction.  In this case, the Veteran does not have active epididymitis but rather the residuals of the infection, which include atrophy of one testicle.  Moreover, at the October 2009 VA examination, he denied urinary tract infections.  The remaining evidence of record does not otherwise indicate that he had urinary tract infections at all, much less infections that require long-term drug therapy, 1-2 hospitalizations a year and/or requiring intermittent intensive management, a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Additionally, he has not been shown to have renal dysfunction.  As such, he was rated by analogy under Diagnostic Code 7523.  

Diagnostic Code 7523 is for evaluation of  atrophy of the testis.  A noncompensable rating is warranted for atrophy of one testicle.  A 20 percent disability rating is warranted for atrophy of both testicles.  Diagnostic Code 7524 addresses removal of the testis, providing for a noncompensable rating for removal of one testicle and a 30 percent disability rating for removal of both testicles.  

The pertinent medical evidence of record consists of service records, VA outpatient treatment records, the report of an October 2009 VA examination, and the Veteran's lay assertions.

Service treatment records confirm that the Veteran was diagnosed with right epididymitis in February 1954.  A March 1954 service treatment record notes that the right testicle had decreased in size.  His service separation examination report notes that the right testicle was small, atrophied, and that the Veteran had epididymitis eight months earlier.   

A January 2006 VA treatment record indicates that the Veteran had a mildly enlarged prostate as well as a normal right testicle and a closely opposed nodular mass that may be atretic left testicle.  The Board observes that the treatment record may have contained a typographical error with regard to the finding of a normal right testicle and atrophied left testicle, as the remaining evidence of record indicates the opposite scenario.  (Italicized for emphasis).  

In April 2009, the Veteran filed his claims for service connection for loss of a testicle, for loss of use of a creative organ, and for erectile dysfunction.  He was subsequently granted service connection for epididymitis (claimed as loss of a testicle) and a special monthly compensation for loss of use of a creative organ.  

In October 2009, the Veteran underwent a VA examination.  The examiner observed the Veteran's history of epididymitis in service, in-service hospitalization,  and noted that the Veteran's right testicle is absent.  The Veteran denied any recurrent pain, denied any renal insufficiency, renal colic, bladder stones, or nephritis.  He also denied incontinence, pad use, or the requirement of catheritizations or dilations.  He denied any other trauma to his penis or testicles.  He reported that he gets up twice at night to urinate and voids seven to eight times during the day.  He also reported erectile dysfunction (a separate issue addressed in the remand, below).  

After examining the Veteran, the October 2009 VA examiner noted that the Veteran's left testicle is descended and that his right testicle is absent.  The examiner opined that the absence of the right testicle was secondary to atrophy from infection. 

Where the schedular criteria does not provide for a noncompensable rating, such a rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.  Here, the applicable portion of the rating schedule reflects that the requirements for a compensable rating are not met.  The Veteran has a normal, descended, left testicle.  See January 2006 treatment record and October 2009 VA examination report.  Thus, the evidence does not indicate that both of his testicles were found to be atrophied or removed.  See 38 C.F.R. § 4.115b, Codes 7523, 7524.  

The Veteran has not been diagnosed with a neoplasm, renal dysfunction, renal stones, renal tubular disorder, voiding disorder, or a chronic urinary tract infection as the result of his epididymitis that would allow a compensable rating under Codes 7508, 7509, 7525, 7529, or 7532.  Notably, following consideration of the Veteran's complaint that he gets up twice in the night to void, the October 2009 VA examiner did not diagnose a voiding disorder.  The Veteran has not contended otherwise.  The remaining evidence of record does not indicate otherwise.  In summary, the Veteran's service-connected epididymitis is not shown to involve any factor(s) that warrant a compensable evaluation under any provision of VA's rating schedule.  
In reaching these conclusions, the Board has, in addition to the medical evidence of record, considered the lay assertions of record.  The Veteran contends that his testicular disability is manifested by his inability to produce sons.  In a March 2010 statement, he reported that he has only been able to produce daughters and that his disability prevented him from producing "Y" chromosomes.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as to the specific issue in this case, ability to produce children of a particular sex, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As such, the Veteran's contention does not constitute competent medical evidence in this regard.  See 38 C.F.R. § 3.159(a)(1)).  No medical professional has linked the fact that he only fathered daughters and no sons, to his epididymitis.  Significantly, moreover, the Veteran has not asserted, and the record does not otherwise indicate, how such a fact, even if true, would entitle him to a higher rating for his epididymitis.

The Board acknowledges the note to 38 C.F.R. § 4.115b regarding consideration of special monthly compensation (SMC) under 38 C.F.R. § 3.350. The note states that the evaluation of any claim involving loss, or loss of use, or one or more creative organs requires reference to 38 C.F.R. § 3.350 to determine whether or not a veteran is entitled to SMC. In this case, the Veteran has already been awarded SMC for loss of use of a creative organ, effective April 30, 2009, the date of his claim for service connection of epididymitis. 

The above determinations are based on consideration of pertinent provisions of VA's ratings schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) cited in the February 2011 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular rating criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As noted, the rating schedule provides for compensable ratings for more significant functional impairment (i.e. atrophy or complete loss of both testicles, renal dysfunction, voiding dysfunction (none of which is shown here), as well as provides for the award of  SMC for loss of use of a creative organ (which the Veteran has been awarded).  Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) simply are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, while, under certain circumstances, a claim for a total disability rating based on individual unemployability due to the service-connected disability for which a higher rating is sought may be considered a component of claim for increase, here, the matter of a TDIU due to service-connected epididymitis has not be raised, and need not be addresses.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's epididymitis,  pursuant to Fenderson, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a compensable rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for epididymitis is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

Following a thorough examination, the October 2009 VA examiner determined that "the Veteran's erectile dysfunction that was psychogenic in nature after his bout of epididymitis and now is more likely secondary to hypertensive vascular disease and diabetes."  However, the examiner failed to provide rationale for the opinion.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, the RO should obtain an addendum opinion from the October 2009 VA examiner.  The RO should only arrange for further examination of the Veteran if  the October 2009 VA examiner is no longer available, or another examination of the Veteran is deemed warranted..

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received have been associated with the claims file, or a the RO should return the entire claims file, to include a complete copy of this REMAND  to the VA examiner who conducted the October 2009 VA examination, for an addendum opinion.  

The examiner is asked to review the file and provide clearly-stated  rationale for the October 2009 opinion that the Veteran's erectile dysfunction is more likely due to his nonservice-connected diabetes or hypertension.  

If the October 2009 VA examiner is no longer available, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion as to the etiology of the Veteran's claimed erectile dysfunction.  The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

With respect to diagnosed erectile dysfunction, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is 50 percent or greater probability) that the disability (a) had its onset during or is otherwise medical-related to service, or (b) was caused or is aggravated (worsened beyond natural progression) by service-connected epididymitis.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation.

The physician should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for erectile dysfunction  in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


